Case 8:20-cv-02961-VMC-TGW Document 6 Filed 12/17/20 Page 1 of 5 PageID 62




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

  GEORGINA CATI,

             Plaintiff,

  v.                                   Case No. 8:20-cv-2961-T-33TGW


  DONALD R. COULSON,

            Defendant.
  _____________________________/

                                  ORDER

        This cause comes before the Court sua sponte. For the

  reasons that follow, this case is remanded to state court for

  lack of subject matter jurisdiction.

  Discussion

        “Federal     courts     have      limited    subject    matter

  jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

  not only has the power but also the obligation at any time to

  inquire   into   jurisdiction    whenever    the   possibility   that

  jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

        Plaintiff Georgina Cati initiated this car accident case

  in state court on May 29, 2020. Thereafter, on December 11,




                                    1
Case 8:20-cv-02961-VMC-TGW Document 6 Filed 12/17/20 Page 2 of 5 PageID 63




  2020, Defendant Donald R. Coulson removed the case to this

  Court on the basis of diversity jurisdiction. (Doc. # 1).

         When     jurisdiction        is    premised        upon     diversity       of

  citizenship,      28    U.S.C.      §    1332(a)      requires,        among   other

  things, that “the matter in controversy exceeds the sum or

  value of $75,000, exclusive of interest and costs.” If “the

  jurisdictional      amount     is       not   facially     apparent       from    the

  complaint, the court should look to the notice of removal and

  may require evidence relevant to the amount in controversy at

  the time the case was removed.” Williams v. Best Buy Co., 269

  F.3d    1316,    1319     (11th     Cir.       2001).     When     “damages       are

  unspecified,      the     removing        party       bears      the    burden    of

  establishing the jurisdictional amount by a preponderance of

  the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

  (11th Cir. 2007).

         The    complaint    does     not       state   a   specified       claim    to

  damages. (Doc. # 1-1 at 8). Instead, in its notice of removal,

  Coulson relied upon a pre-suit demand letter for $224,741.33

  to establish the amount in controversy. (Doc. # 1 at 4).

         Upon review of the notice of removal, the Court was not

  persuaded that the amount in controversy has been satisfied.

  (Doc. # 3). Specifically, the Court concluded that the pre-

  suit demand letter was insufficient to establish that the


                                            2
Case 8:20-cv-02961-VMC-TGW Document 6 Filed 12/17/20 Page 3 of 5 PageID 64




  amount in controversy exceeds $75,000. (Id.)(citing Lamb v.

  State Farm Fire. Mut. Auto. Ins. Co., No. 3:10-cv-615-J-

  32JRK, 2010 WL 6790539, at *2 (M.D. Fla. Nov. 5, 2010)(stating

  that    demand   letters     and    settlement     offers      “do   not

  automatically establish the amount in controversy for purpose

  of diversity jurisdiction”)). The Court noted that Cati had

  incurred less than $20,000 in past medical expenses — far

  below the jurisdictional threshold. (Doc. # 3). The Court

  gave Coulson an opportunity to provide additional information

  to establish the amount in controversy.

         Coulson has now responded to the Court’s Order in an

  attempt to establish this Court’s diversity jurisdiction.

  (Doc. # 5). But Coulson still fails to show by a preponderance

  of   the   evidence   that   the   amount   in   controversy    exceeds

  $75,000. Coulson emphasizes a pre-suit email exchange between

  his insurance company and Cati’s counsel, in which Cati’s

  counsel rejected a settlement offer of $90,000 and demanded

  $325,000. (Id. at 4-7). However, the Court finds that these

  settlement negotiations reflect puffing and posturing as much

  as the pre-suit demand letter did. Such demand for $325,000

  is not an accurate estimate of the damages at issue in this

  case, and thus does not satisfy the amount in controversy

  requirement.


                                     3
Case 8:20-cv-02961-VMC-TGW Document 6 Filed 12/17/20 Page 4 of 5 PageID 65




        Again, according to Coulson’s notice of removal, the

  only concrete damages at issue in this case — past medical

  expenses, lost wages, and non-medical out-of-pocket expenses

  — total less than $21,000. (Doc. # 1 at 4). Any other damages

  based on future loss of income, future medical expenses, or

  pain and suffering are too speculative to include in the

  Court’s calculation. See Pennington v. Covidien LP, No. 8:19-

  cv-273-T-33AAS, 2019 WL 479473, at *2 (M.D. Fla. Feb. 7,

  2019)(excluding lost wages and pain and suffering damages

  from the amount in controversy calculation because the Court

  “would [] be required to engage in rank speculation to ascribe

  any monetary value to these damages”).

        In   short,   Coulson   has       not   carried   his   burden   of

  establishing    this   Court’s      diversity     jurisdiction    by    a

  preponderance of the evidence. The Court, finding that it

  lacks subject matter jurisdiction, remands this case to state

  court.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Clerk is directed to REMAND this case to state court

  because the Court lacks subject matter jurisdiction. After

  remand, the Clerk shall CLOSE this case.




                                      4
Case 8:20-cv-02961-VMC-TGW Document 6 Filed 12/17/20 Page 5 of 5 PageID 66




        DONE and ORDERED in Chambers in Tampa, Florida, this

  17th day of December, 2020.




                                    5
